ORDER

PER CURIAM.
AND NOW, this 16th day of July, 2014, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. The issue, as stated by Petitioner, is:
Did the Superior Court of Pennsylvania err in adopting a blanket prohibition on evidence of a surgeon’s communication to the plaintiff of potential risks and complications of planned surgery in a medical malpractice case, not involving a separate battery claim for lack of informed consent, and in failing to afford sufficient deference to the trial judge’s determination of relevance and denial of a new trial, when the trial judge presented a reasonable explanation for his decision?